EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Boyle and Tyler Donato, a confirmation e-mail communication on 10 February 2022, and a subsequent follow-up conversation with Tyler Donato on 11 February 2022.

The application has been amended as follows: 
In lines 13 and 14 of claim 1, the phrase “, wherein the substance attachment clip comprises a refill substance” is deleted;
Claim 10 is amended to read:
10)  The repeatedly refillable reuseable dispenser of claim 9, wherein the disposable cartridge is dissolvable in an aqueous media.
In claim 13, line 14, the word “scissor” is deleted;
Claims 11 and 12 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of U.S. publication no. 2018/0249808 (Crawford et al.) in view of U.S. patent no. 7,708,169 (Szoke Jr.) fails to disclose wherein the second pair of ends of the lift have a substance-attachment clip located thereon, wherein the substance-attachment .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/Patrick M. Buechner/Primary Examiner, Art Unit 3754